— Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 14, 1993, which, inter alia, denied defendant’s motion to vacate a default judgment entered against him on March 4, 1993, unanimously affirmed, with costs.
The court did not abuse its discretion in refusing to vacate the default since defendant failed to establish a meritorious *465defense (see, United Indus. Corp. v Shreiber, 51 AD2d 688, 689, lv dismissed 39 NY2d 1015, cert denied 429 US 1023). The promissory note, drafted by defendant, was not usurious (General Obligations Law § 5-501), does not refer to any extrinsic condition and plaintiff presented proof of execution and the failure to make payments according to the note’s terms (see, Hackensack Cars v Beverly, 140 AD2d 254, lv dismissed 72 NY2d 1041). Concur—Murphy, P. J., Carro, Ellerin, Wallach and Kupferman, JJ.